Title: To John Adams from Louisa Catherine Johnson Adams, 2 January 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					(Private)
					January 2–7, 1819
				
				I must begin this Sheet by observing that I have touched rather more largely upon political occurrences than is perhaps prudent considering how little I understand the subject—But the wish to amuse and interest you must be my apology and if the sentiments expressed are erronious they can do no mischiefs as they have no weight in themselves and can never be considered any thing more than the pratling of an ignorant but I trust not an assuming Woman; and as nobody ought to see these effusions but yourself I rely too much on your kind indulgence to apprehend censure2d At home all day quite indisposed, but received several morning visits on account of my horses having been more mischievous than common, and it was supposed I had been very much frightened if not seriously injured; neither of which happened to be the case,—Mr. Sergeant having insisted upon my returning with him3d The Russian Minister called having heard the same circumstance—We had just concluded the Prayers of the day—In the evening had a visit from Mr Bailey—Mr. A received Mr de Neuville and Mr. Holmes in the course of the day who sat with him a long time on business—Mr. Bailey discoursed much with me concerning Mr Adams’s famous Letter, which here excites a wonderful sensation—I have not read it, but it is said to be so excellent, that all the envious feelings which have lain dormant during this Session, will now burst forth in great and mighty bitterness, and the more so from the effect this Letter is likely to produce upon the Nation at large, who will see a clear, cool, and dispassionate statement of facts, neither coloured by party feeling, or political intrigue—Let them rear and plunge it is all in vain—Talents like his are of an order too distinguished to be misjudged by the great body of the people who cannot long be hoodwinked by the knavery of party tricks—In a Republick like ours the only fame a man can surely rely on is the fame he leaves to posterity; who judging without passion and impartiality; free from the perpetual excitements of rival ambition, and the base juggling of maneuvering politicians, are better able to appreciate and duly estimate, the qualifications and merits of the truly great—His situation is peculiar; an object of envy to his friends, and of dread to his enemies, he stands alone to be haited on all sides—This is a subject on which I ought not to dwell and I therefore hasten to close it—4 Still felt very unwell but having a large party to dine with me was obliged to exert myself to be well—Mr Harris who has just arrived from Russia sat with me an hour and gave me a great deal of information concerning my Russian acquaintance—In consequence of our Cooks watch being an hour to Slow, our party met sometime before we could assemble at Table, and we certainly suffered all the yawning tedium of “half an hour before dinner” and ere it had elapsed, I was apprehensive the dinner would prove one of those heavy undertakings through which we toil to be agreeable without attaining the end of our irksome labours—The dinner however when we did get it was so excellent, the wines so good, and the welcome so unostentatiously offered, that the genial Sun of hospitality conquered dispersed even the chilling gloom of hungry anticipation, warmed our guests into animation and saved us from the dreaded evil of unsocial dullness—Our company consisted of Mr & Mrs. Cruger Mr William’s Govr. Edwards Mr Wilson Judge Nelson Judge Butler Admiral Tait Capt Barnard Mr. Mellen and Mr. Pederson—We were disappointed of six person’s who had been invited—5 Went to visit to the Vice Presidents Lady who was however not at home—Received visits from Mrs. Hay Mr & Mrs. Paulding and Miss Kimble—Maj Mr. P–— is a gentleman who has distinguished himself as an author—he has written several satirical poems and a poem recently published called the Backwoodsman—also Letters from the South, and has acquired some celebrity. I have not read either of the publications, but have understood they are full of the inequalities which so abundantly pervade his Lay of the last Fiddle a parody of Walter Scotts Lay of the last Minstrel—In the evening a Ball at the Spanish Ministers where I had some conversation with Genl. Parker who spoke with great interest of General Jackson and related some particulars unknown to me before concerning this great personage who at present occupies so much of the attention of the publick—The Genl expressed a great degree of admiration of Mr. A——s Letter and repeatedly said he had never read any thing with such exquisite pleasure; as it was the vindication of a man whose character was not thoroughly understood, and who was unjustly oppressed for party purposes, and whose purity of intention and real services ought to plead his excuse if he had erred,   as a more faithful and disinterested Patriot could not exist—. Several other person’s mentioned this paper to me which I really felt ashamed of not having read it, but the fear of being thought to interfere in the slightest degree in political affairs renders me careless to the proceedings of Congress and to the general measures of the Administration—6 This morning read the famous Letter, which is so strongly tinted with marks of genuine feeling, so full of patriotism, so sensible of the real interests of our Country, it is no wonder it now to me that people should express their admiration in such ardent terms; or that the malignity of that blasting passion envy, should be collecting all its gall to overthrow its dreaded effects—but so much of personal enmity already escapes through the veil of political hypocricy, that the motives by which such a mode of conduct is actuated, are already sufficiently visible to excite a large portion of contempt—But still it will probably work and work most despitefully towards the Western horizon—In the evening at the Presidents the room very full but not too crowded—Heard that Mr. Mercer of Virginia had began the attack upon Mr A’s Letter on defence of Jackson. Warm work is expected in Congress—the Georgians are very angry at Jackson’s attack upon their poor imbecile Governor Rabun, and this will give an opportunity for many who have nothing to oppose, but the meanest jealousy of superior abilities superior to their own. The President did not look well though he said he felt well—7 Paid eight or ten morning visits to different Ladies—Mrs. Decatur quite sick confined to her house by the prevailing Cold or Influenza—Nothing new excepting the appointment of Mr. Graham to Rio Janeiro by the Senate. Mr. Sergeant took Tea with us and told us of Mr Mercer’s speech in the house, in which he declared he “had not slept since Mr A——s Letter was published” (nine days) which created some mirth—This is certainly a very contrary effect to that generally produced by long state papers, as they more generally act as soporifics—Mr Clay likewise took an opportunity of saying some illnatured things of the Secretary of War—which however he thought proper to retract to day—There is much rancorous ill humour afloat which must find a vent and in some way or other—I fear we shall soon lose our french Minister, as the libérales appear to be acquiring some ascendency in France—He will be a loss to us should he be removed—He is generally liked, is too weak and flighty to be mischievous, and has that immeasurable portion of amour propre which in general French renders French-Men so happy, by making them believe in a superiority which is frequently entirely imperceptible to those who surround them, and which acts as a talisman against the shafts of wit and ridicule—We shall find it very difficult to meet with a man more really well meaning towards our Country, and less inclined to give trouble, and whose manners are more generally conciliating—I will not begin a new day on this Sheet of paper.  But conclude the present with the mention of a Letter received by me from Mr Pope, in which he expresses warm satisfaction at the recent success of his party in the Senatorial election. In which Mr Logan had a majority of twelve votes—He is a staunch friend to the administration, and particularly so on the South American Question—He Mr P. talks of coming to make us a visit, but I hope he will not as I fear he has some views which would be very troublesome to us connected as we are by his late marriage—
				
					L. C. A.
				
				
			